Case 3:18-cv-12663-BRM-TJB Document 126 Filed 09/17/20 Page 1 of 3 PageID: 1905




  Charles M. Lizza
  William C. Baton                                        OF COUNSEL:
  Sarah A. Sullivan
  SAUL EWING ARNSTEIN & LEHR LLP                          Christopher N. Sipes
  One Riverfront Plaza                                    R. Jason Fowler
  1037 Raymond Blvd., Suite 1520                          Jeremy D. Cobb
  Newark, NJ 07102-5426                                   COVINGTON & BURLING LLP
  (973) 286-6700                                          One CityCenter
  clizza@saul.com                                         850 Tenth Street NW
                                                          Washington, DC 20001-4956
  Attorneys for Plaintiffs                                Tel: (202) 662-6000
  Boehringer Ingelheim Pharmaceuticals, Inc.,
  Boehringer Ingelheim International GmbH, and
  Boehringer Ingelheim Pharma GmbH & Co. KG



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  BOEHRINGER INGELHEIM
  PHARMACEUTICALS, INC., BOEHRINGER
  INGELHEIM INTERNATIONAL GMBH, and
  BOEHRINGER INGELHEIM PHARMA                            Civil Action No. 18-12663 (BRM)(TJB)
  GMBH & CO. KG,                                         (Consolidated)

                                       Plaintiffs,
                                                         (Filed Electronically)
 v.

  LUPIN ATLANTIS HOLDINGS SA
  and LUPIN LIMITED,

                                       Defendants.



                                 STIPULATION AND ORDER

        WHEREAS, Plaintiffs Boehringer Ingelheim Pharmaceuticals, Inc., Boehringer

 Ingelheim International GmbH, and Boehringer Ingelheim Pharma GmbH & Co. KG

 (collectively, “Boehringer”) and Defendants Lupin Atlantis Holdings SA and Lupin Limited

 (collectively, “Lupin”) have agreed that that there is good cause for an extension of the schedule




                                                     1
Case 3:18-cv-12663-BRM-TJB Document 126 Filed 09/17/20 Page 2 of 3 PageID: 1906




 in this case in light of the effect of the COVID-19 pandemic on the parties’ ability to complete

 fact depositions,

             WHEREAS, the Court recently granted Lupin’s motion to amend its non-infringement

 and invalidity contentions and instructed the parties to confer and submit a proposed revised

 schedule to govern this matter (D.I. 122),

             IT IS HEREBY STIPULATED AND AGREED, by and between Boehringer and

 Lupin, through their undersigned counsel, and subject to this Court’s approval, that the following

 amended deadlines shall apply to this case:

                ACTION                CURRENT DEADLINE                    NEW DEADLINE
                                         (D.I. 102, 124)
     Deadline for Plaintiffs to      N/A                            October 19, 2020
     Serve Amended Contentions
     Deadline to Complete Fact       N/A                            November 13, 2020
     Depositions
     Opening Expert Reports          November 19, 20201             December 15, 2020

     Rebuttal Expert Reports         November 5, 2020               February 9, 2021

     Reply Expert Reports            December 8, 2020               March 9, 2021

     Close of Expert Discovery       January 21, 2021               April 2, 2021

     Submission of Dispositive       January 28, 2021               April 14, 2021
     Motions, Daubert Motions,
     Motions in Limine

     Submission of Final Pretrial    February 25, 2021              May 14, 2021
     Order

     Trial                           April 2021 (estimated)         July 2021 (estimated)




 1
   Due to the prior deadline for Opening Expert Reports (September 17, 2020) that was quickly
 approaching, the parties sought, and the Court granted, an extension to this deadline while agreeing
 to submit the remainder of the proposed schedule to the Court by today. (D.I. 124).
Case 3:18-cv-12663-BRM-TJB Document 126 Filed 09/17/20 Page 3 of 3 PageID: 1907




  Dated: September 16, 2020                     SO STIPULATED:



  By: s/ Charles M. Lizza                       By: s/ Arnold B. Calmann
      Charles M. Lizza                              Arnold B. Calmann (abc@saiber.com)
      William C. Baton                              Jeffrey Soos (js@saiber.com)
      Sarah A. Sullivan                             Katherine A. Escanlar (kae@saiber.com)
      SAUL EWING ARNSTEIN & LEHR LLP                SAIBER LLC
      One Riverfront Plaza, Suite 1520              One Gateway Center
      Newark, NJ 07102-5246                         10th Floor, Suite 1000
      (973) 286-6700                                Newark, New Jersey 07102
      clizza@saul.com                               (973) 622-3333

      Of Counsel:                                   Of Counsel:

      Christopher N. Sipes                          William A. Rakoczy
      R. Jason Fowler                               (wrakoczy@rmmslegal.com)
      Jeremy D. Cobb                                Paul J. Molino (pmolino@rmmslegal.com)
      COVINGTON & BURLING LLP                       Deanne M. Mazzochi
      One CityCenter                                (dmazzochi@rmmslegal.com)
      850 Tenth Street, NW                          Tara M. Raghavan
      Washington, DC 20001                          (traghavan@rmmslegal.com)
      (202) 662-6000                                Matthew V. Anderson
                                                    (manderson@rmmslegal.com)
     Attorneys for Plaintiffs                       Katie A. Boda (kboda@rmmslegal.com)
     Boehringer Ingelheim Pharmaceuticals,          RAKOCZY MOLINO MAZZOCHI SIWIK LLP
     Inc., Boehringer Ingelheim International       6 West Hubbard Street, Suite 500
     GmbH, and Boehringer Ingelheim Pharma          Chicago, Illinois 60654
     GmbH & Co. KG                                  (312) 222-6301

                                                    Attorneys for Defendants Lupin Atlantis
                                                    Holdings SA and Lupin Limited




                                                SO ORDERED this 17th day
                                                                       y of September,
                                                                              p        2020



                                                The Honorablee To
                                                               Tonianne J. Bo
                                                                           Bongiovanni,
                                                                            ongiovanni,
                                                U.S.M.J.
                                                U SMJ
